                          United States District Court
                                    for the
                          Southern District of Florida
Jack Stone and Miyuki Suzuki,          )
Plaintiffs,                            )
                                       )
v.                                     ) Civil Action No. 18-24040-Civ-Scola
                                       )
Keisei Electric Railway Company,       )
Inc. and others, Defendants.           )
        Order Adopting Magistrate’s Report And Recommendation
       This matter was referred to United States Magistrate Edwin G. Torres for
an order on Plaintiffs’ motion to proceed in forma pauperis. (ECF No. 6.) On
October 10, 2018, Judge Torres issued an order denying the motion and
recommending that the action be dismissed if the Plaintiffs failed to pay the
filing fee. (ECF No. 7). Judge Torres found that “this action is a rehashed
complaint of an action previously filed by the same plaintiff against many of the
same foreign defendants that was dismissed as frivolous by District Judge
Kathleen Williams (Case No. 17-20694).” (Id.) Having considered Judge Torres’
order, the record, the Plaintiffs’ opposition, and the relevant legal authorities,
this Court finds Judge Torres’ report cogent and compelling.
       The Court therefore affirms and adopts Judge Torres’ order (ECF No. 7).
The Court denies the Plaintiff’s motion to proceed in forma pauperis (ECF No.
3) and dismisses the Complaint (ECF No. 1). The Clerk is directed to close
this case.
       Done and ordered, in chambers, in Miami, Florida on April 19, 2019.



                                            Robert N. Scola, Jr.
                                            United States District Judge
